Exhibit 10(qq)

 

 

  Employee Stock Compensation Plan

  Award Agreement

 

This document contains your Award Agreement and Grant Certificate under the
Merrill Lynch & Co., Inc. Employee Stock Compensation Plan.

 

What you need to do

 

1.      Review the Award Agreement and Grant Certificate to ensure you
understand their provisions. With each award you receive, provisions of your
Award Agreement and Grant Certificate may change so it is important to review
these documents*.

 

2.      Print the Award Agreement and Grant Certificate and file them with your
important papers.

 

3.      Review your current Beneficiary Designation online at My Compensation
and Benefits

* If you do not decline your Award Agreement and Grant Certificate by contacting
your HR Manager by November 15, 2009 or such other date that may be communicated
to you, you will be deemed to have accepted the terms of the Award Agreement and
Grant Certificate and will be bound by them. If you decline your Award Agreement
and Grant Certificate, your award will be cancelled and you will not be entitled
to any benefits from the award nor any compensation or benefits in lieu of the
cancelled award.

Summary of Rule of 60 vesting condition

Below is a summary of the vesting condition for Rule of 60 that applies to
eligible associates. You meet the Rule of 60 if your age plus length of service
(computed as full years and completed months) equals 60, with a minimum of 10
years of service and no minimum age. Your service with Merrill Lynch is included
for purposes of determining your length of service. If you do not meet the Rule
of 60, this vesting condition does not apply to you.

The Rule of 60 vesting condition for this award only applies in case of your
voluntary termination of employment. Different vesting provisions apply in the
case of an involuntary termination of your employment without cause, as more
fully described in the Award Agreement.

If you terminate your employment after you have attained the Rule of 60, the
award will vest in accordance with the original vesting schedule so long as you
comply with the Rule of 60 vesting condition, as follows:

 

  •  

You must not work for a named competitor of Bank of America or its subsidiaries
during the remaining vesting period of your award. The current list of named
competitors is available at https://myportal-hr.worldnet.ml.com/media/66569.pdf.
This list will be updated annually. The list in effect at your termination of
employment will control.

 

  •  

You must annually provide a written certification that you are not working for
any of the named competitors. Each December, Bank of America will send to the
most recent mailing address you have on record a certification form for you to
complete and return. If you do not receive your form by early in the new year,
you are responsible for obtaining a certification form by contacting the
Employee Services Group at 866.654.7411. You will be considered in breach of the
vesting condition if you fail to provide written certification as and when
required. It is your sole responsibility to ensure that the company receives
your annual certification. Accordingly, you need to keep the company apprised of
any changes to your mailing address.

LOGO [g24091ex10qqpg001.jpg]

2009 RSU – U5 Non FA (ESCP)

Page 1 of 10



--------------------------------------------------------------------------------

If you comply with these requirements, your award will continue to vest in
accordance with the original vesting schedule. However, if you fail to meet
either of the above requirements, the unvested portion of your award will be
immediately canceled.

For more information

For more information about your award, review your Award Agreement, Grant
Certificate and the Plan, which together are the controlling documents for your
award. The most recent list of named competitors appears at
https://myportal-hr.worldnet.ml.com/media/66569.pdf.

LOGO [g24091ex10qqpg002.jpg]

2009 RSU – U5 Non FA (ESCP)

Page 2 of 10



--------------------------------------------------------------------------------

MERRILL LYNCH & CO., INC.

EMPLOYEE STOCK COMPENSATION PLAN

RESTRICTED UNITS AWARD AGREEMENT

This Restricted Units Award Agreement, including your Grant Certificate and all
Exhibits hereto (the “Agreement”) is made between Bank of America Corporation, a
Delaware corporation (“Bank of America”), and you, an associate of Bank of
America or one of its subsidiaries.

Your Restricted Units are being granted under the Merrill Lynch & Co., Inc.
Employee Stock Compensation Plan (the “Stock Plan”), which is now sponsored by
Bank of America. A Prospectus describing the Stock Plan, which incorporates the
terms and conditions of the Stock Plan, is enclosed with this Agreement. The
Stock Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Stock Plan shall have the meanings given to them in the Stock Plan, as
modified herein (if applicable).

The Restricted Units covered by this Agreement are being awarded to you in
connection with your participation in the performance year 2008 program, subject
to the following terms and provisions:

 

1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Units shown in the Grant
Certificate (the “Award”). Each Restricted Unit shall have a value equal to the
Fair Market Value of one (1) share of Bank of America common stock.

 

2. You acknowledge having read the Prospectus and this Agreement, and agree to
be bound by all the terms and conditions of the Stock Plan and this Agreement.

 

3. If a cash dividend is paid with respect to Bank of America common stock, you
shall be paid in cash at the same time as cash dividends on actual shares of
Bank of America common stock are paid an amount equal to the total cash dividend
you would have received had your Restricted Units been actual shares of Bank of
America common stock.

 

4. The Restricted Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on Exhibit A and the
enclosed Grant Certificate.

 

5. You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of any
shares of Bank of America common stock pursuant to this Agreement. In addition,
you agree that, upon request, you will furnish a letter agreement providing that
(i) you will not distribute or resell any of said shares in violation of the
Securities Act of 1933, as amended, (ii) you will indemnify and hold Bank of
America harmless against all liability for any such violation and (iii) you will
accept all liability for any such violation.

 

6. If you have not designated a beneficiary to receive payment in connection
with past Awards or in connection with the Restricted Units covered by this
Agreement, you may wish to consider doing so at My Compensation and Benefits. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate. If you wish to change
past Beneficiary Designations or specify a new beneficiary for this Award, you
may do so at My Compensation and Benefits.

2009 RSU – U5 Non FA (ESCP)

Page 3 of 10

 

 



--------------------------------------------------------------------------------

7. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

8. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or
another third party designated by Bank of America.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

9. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(Tax-Related Items), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant of Restricted Units, including the grant and vesting of the
Restricted Units, the subsequent sale of shares acquired upon the vesting of the
Restricted Units and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Units to reduce
or eliminate your liability for Tax-Related Items.

In the event Bank of America determines that it and/or your employer must
withhold any Tax- Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Units to make
arrangements satisfactory to Bank of America and/or your employer to enable it
to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to: withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you; withholding Tax-Related Items from the
cash proceeds, if any, received upon sale of any shares received in payment for
your Restricted Units; and at the time of payment, withholding shares sufficient
to meet minimum withholding obligations for Tax-Related Items. Bank of America
may refuse to issue and deliver shares in payment of any earned Restricted Units
if you fail to comply with any withholding obligation.

 

10. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of New York and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of New York and agree that such litigation shall be
conducted solely in the courts of New York County, New York or the federal
courts for the United States for the District Court for the Southern District of
New York, where this grant is made and/or to be performed, and no other courts.

 

11. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Units. Any prior agreements, commitments or
negotiations concerning the Restricted Units are superseded. Subject to the
terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.

2009 RSU – U5 Non FA (ESCP)

Page 4 of 10

 

 



--------------------------------------------------------------------------------

12. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer effective as of the date of grant listed in your
Grant Certificate.

 

BANK OF AMERICA CORPORATION By:   /s/ Kenneth D.
Lewis                                   Chairman, Chief Executive Officer and
President

2009 RSU – U5 Non FA (ESCP)

Page 5 of 10

 

 



--------------------------------------------------------------------------------

Exhibit A

Merrill Lynch & Co., Inc.

Employee Stock Compensation Plan

PAYMENT OF RESTRICTED UNITS

(a)      PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and
(c) below, the Restricted Units shall become earned and payable in three
(3) equal annual installments if you remain employed with Bank of America and
its subsidiaries through each of the payment dates as follows:

 

Payment Date*

  

Number of Restricted Units

That Become Earned and Payable

First anniversary of Grant Date    One-third (1/3) of Award Second anniversary
of Grant Date    One-third (1/3) of Award Third anniversary of Grant Date   
One-third (1/3) of Award

*Once your Restricted Units become earned and payable, shares of Common Stock
will be delivered, as soon as administratively practicable, to a Merrill Lynch
account. As a participant in the Stock Plan, you must designate a Merrill Lynch
account into which shares of Common Stock will be deposited when they are
released to you. This account cannot be a Trust Account, Individual Retirement
Account or other tax-deferred account. You may use a joint account if you are
the primary owner of the account. Account designations can be made on the
Payroll Self Service Web Site at http://hr.worldnet.ml.com/edf2. (From the HR
Intranet homepage, click on Payroll Self Service.) If you do not designate an
account, a Merrill Lynch Limited Individual Investor Account (LIIA) will be
opened on your behalf.

(b)      IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED UNITS. If your
employment with Bank of America and its subsidiaries terminates prior to any of
the above payment date(s), then any unearned Restricted Units shall become
earned and payable or be canceled depending on the reason for termination as
follows:

 

    (i) Death. Any unearned Restricted Units shall become immediately earned and
payable as of the date of your termination of employment if your termination is
due to death.

 

    (ii) Disability. Any unearned Restricted Units shall become immediately
earned as of the date of your termination of employment if your termination is
due to disability, and shall be paid in accordance with the schedule set forth
in paragraph (a).

 

    (iii) Termination Without Cause or With Good Reason. If your employment is
terminated by your employer without “Cause” or by you with “Good Reason” (as
such terms are defined in your employment letter agreement dated May 1, 2008),
then any unearned Restricted Units shall become immediately earned and payable
as of the date of your termination of employment.

 

    (iv) Rule of 60. If you terminate your employment and are eligible for the
Rule of 60, any unearned Restricted Units shall continue to become earned and
payable in accordance with the schedule set forth in paragraph (a) above,
provided that (A) you comply with the covenants set forth in this Award
Agreement during such period; (B) you do not

2009 RSU – U5 Non FA (ESCP)

Page 6 of 10

 



--------------------------------------------------------------------------------

engage in Competition during such period, and (C) prior to each payment date,
you provide Bank of America with a written certification that you have not
engaged in Competition and have complied with each of the covenants listed in
paragraph (c). To be effective, such certification must be provided on such
form, at such time and pursuant to such procedures as Bank of America shall
establish from time to time. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy either of the foregoing
requirements, then any unearned Restricted Units shall be immediately canceled
as of the date of such determination. In addition, from time to time following
your termination of employment after having attained the Rule of 60, Bank of
America may require you to further certify that you are not engaging in
Competition, and if you fail to fully cooperate with any such requirement Bank
of America may determine that you are engaging in Competition. If you engage in
Competition before your Restricted Units become earned and payable, Bank of
America shall have all rights to injunctive relief specified in paragraph
(c)(vii).

 

    (v) Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any Restricted Units that were not
already earned and payable pursuant to paragraph (a) above as of the date of
termination of employment shall be canceled as of that date.

 

    (vi) All Other Terminations. If your employment is terminated for any other
reasons than those specified in clauses (i) through (iv) including, but not
limited to, any voluntary termination by you for any reason before you have
attained the Rule of 60, any Restricted Units that were not already earned and
payable pursuant to paragraph (a) above as of the date of termination of
employment shall be canceled as of that date.

 

    (vii) Change in Control. Notwithstanding any provisions of the Stock Plan to
the contrary, (A) the provisions of Article V of the Stock Plan (“Payments Upon
Termination of Employment After a Change in Control”) shall not apply to this
Award with respect to the Bank of America/Merrill Lynch merger; and (B) in the
event of a Change in Control (as defined in the Stock Plan, but determined by
reference to Bank of America Corporation rather than Merrill Lynch & Co., Inc.),
your Restricted Units shall become immediately earned and payable as of the date
of such Change in Control.

 

    (viii) 6-Month Payment Delay. Notwithstanding the foregoing, the issuance of
any shares in payment of Restricted Units that have become earned and payable
upon your termination of employment shall be delayed until six (6) months
following the date of your termination of employment if and to the extent
required by Section 409A of the Code.

(c)      COVENANTS

 

    (i) Non-Solicitation. You agree that prior to the final payment date for
your Award, you will not directly or indirectly solicit for employment any
person who is an associate of Bank of America or any of its subsidiaries.

 

    (ii) Non-Disparagement. You agree that you will not disparage, portray in a
negative light, or make any statement which would be harmful to, or lead to
unfavorable publicity for, Bank of America or any of its subsidiaries or any of
its or their current or former directors, officers or associates, including
without limitation, in any and all interviews, oral statements,

2009 RSU – U5 Non FA (ESCP)

Page 7 of 10

 

 



--------------------------------------------------------------------------------

written materials, electronically displayed materials and materials or
information displayed on Internet- or intranet-related sites; provided that,
nothing in this paragraph (c)(ii) shall prohibit or restrict you from
(i) providing information to, or otherwise assisting in, an internal
investigation, an investigation by Congress, the Securities and Exchange
Commission (“SEC”), or any other regulatory or law enforcement agency or
self-regulatory organization (“SRO”); (ii) testifying, participating, or
otherwise assisting in a proceeding relating to an alleged violation of any
federal law relating to fraud or any rule or regulation of the SEC or any SRO or
in an internal investigation by Bank of America or its subsidiaries or
(iii) testifying, participating, or otherwise assisting in any case,
administrative investigation or proceeding relating to an alleged violation of
any discrimination or wage law.

 

    (iii) Confidential and Proprietary Information. You agree that all
inventions, copyrightable material, trade secrets or other work conceived,
developed or otherwise performed by you in the scope of your employment (during
or after business hours) that are related to the financial services industry or
related to Merrill Lynch products, services or supporting activities were
disclosed to your manager, are the sole property of Bank of America and its
subsidiaries and are “works for hire” that are owned by Bank of America. You
agree that during your employment with Bank of America and following your
termination, you will do whatever necessary to transfer to Bank of America or
its subsidiaries, or to document its ownership of, any such property. You
further agree not to challenge Bank of America’s ownership rights in such
intellectual property, or claim that such intellectual property is owned or
co-owned by another person or entity, including yourself. Furthermore, you agree
not to use such intellectual property in any way or to attempt to transfer such
intellectual property to any other person or entity. You agree that following
any termination of employment, you will not, without prior written consent or as
otherwise required by law, disclose or publish (directly or indirectly) any
Confidential Information to any person or copy, transmit or remove or attempt to
use, copy, transmit or remove any Confidential Information for any purpose
provided that, nothing in this paragraph (c)(iii) shall prohibit or restrict you
from (i) providing information to, or otherwise assisting in, an internal
investigation, an investigation by Congress, the SEC, or any other regulatory or
law enforcement agency or SRO; (ii) testifying, participating, or otherwise
assisting in a proceeding relating to an alleged violation of any federal law
relating to fraud or any rule or regulation of the SEC or any SRO or in an
internal investigation by Bank of America or a subsidiary or (iii) testifying,
participating, or otherwise assisting in any case, administrative investigation
or proceeding relating to an alleged violation of any discrimination or wage
law.

 

    (iv) Confidentiality. You also agree that, in the event your employment is
terminated, you will not disclose the circumstances of your termination to any
other party, except that, (i) you may make such disclosure: on a confidential
basis to your tax, financial or legal advisors, your immediate family members,
or any prospective employer or business partner, provided that, in each case,
such third party agrees to keep such circumstances confidential. Nothing in this
paragraph (c)(iv) shall prohibit or restrict you from (i) providing information
to, or otherwise assisting in, an internal investigation, an investigation by
Congress, the SEC, or any other regulatory or law enforcement agency or SRO;
(ii) testifying, participating, or otherwise assisting in a proceeding relating
to an alleged

2009 RSU – U5 Non FA (ESCP)

Page 8 of 10

 

 

 



--------------------------------------------------------------------------------

violation of any federal law relating to fraud or any rule or regulation of the
SEC or any SRO or in an internal investigation by Bank of America or a
subsidiary or (iii) testifying, participating, or otherwise assisting in any
case, administrative investigation or proceeding relating to an alleged
violation of any discrimination or wage law.

 

    (v) Cooperation. You agree (i) to provide truthful and complete cooperation,
including but not limited to, your appearance at interviews and depositions, in
all legal matters, including but not limited to, regulatory and litigation
proceedings relating to your employment or area of responsibility at Bank of
America or its subsidiaries, whether or not such matters have already been
commenced and through the conclusion of such matters or proceedings, and (ii) to
provide Bank of America’s counsel all documents in your possession or control
relating to such regulatory or litigation matters.

 

    (vi) Notice and Non-Solicitation Period. Certain employees each of whom have
been previously identified are required to provide Bank of America or a
subsidiary with advance written notice of their voluntary termination of
employment and not to solicit associates as more specifically contained in the
Notice and Non-Solicitation Agreements provided by their business and functional
groups. The terms of these documents are incorporated herein and are available
from the Employee Services Group at 866.654.7411.

 

    (vii) Injunctive Relief. Without limiting any remedies available, you
acknowledge and agree that a breach of the covenants contained in subparagraphs
(i) and (iii) through (vi) of this paragraph (c) will result in injury to Bank
of America and its subsidiaries for which there is no adequate remedy at law and
that it will not be possible to measure damages for such injuries precisely.
Therefore, you agree that, in the event of such a breach or threat thereof, Bank
of America shall be entitled to seek a temporary restraining order and a
preliminary and permanent injunction, without bond or other security,
restraining you from engaging in activities prohibited by subparagraphs (i) and
(iii) through (vi) of this paragraph (c) or such other relief as may be required
specifically to enforce any of the covenants in subparagraphs (i) and
(iii) through (vi) of this paragraph (c).

(d)      FORM OF PAYMENT. Payment of Restricted Units shall be payable in the
form of one share of common stock for each Restricted Unit that is payable.

(e)      DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings:

Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.

Confidential Information means any information concerning the business or
affairs of Bank of America or its subsidiaries which is not generally known to
the public and includes, but is not limited to, any file, document, book,
account, list, process, patent, specification, drawing, design, computer program
or file, computer disk, method of operation, recommendation, report, plan,
survey, data, manual, strategy, financial data, client information or data, or
contract which comes to your

2009 RSU – U5 Non FA (ESCP)

Page 9 of 10

 

 



--------------------------------------------------------------------------------

knowledge in the course of your employment or which is generated by you in the
course of performing your obligations whether alone or with others.

Disability means “disability” as defined from time to time under any long-term
disability plan of Bank of America or subsidiary with which you are employed.

Rule of 60 means, as of the date of your termination of employment with Bank of
America and its subsidiaries, you have (i) a length of service of at least ten
(10) years and (ii) attained a combined age and length of service equal to at
least sixty (60), giving effect to full years and completed months.

2009 RSU – U5 Non FA (ESCP)

Page 10 of 10

 

 